Metcalf, J.
The question in this case is, whether a person who stands in need of relief and support, and to whom relief and support are furnished by a town, is liable to an action by the town to recover reimbursement, on its being discovered that he had property at the time when he was thus relieved and supported. How this might be, if fraud were practised on the town, we express no opinion.
We adhere to the views expressed in Groveland v. Medford, 1 Allen, 23, that a person who needs relief, and receives it from a town, is not liable to an action by the town to recover compensation for such relief, although he had property at the time when relief was furnished. The first case on this subject that has come to our knowledge is Selectmen of Bennington v. McGennes, N. Chip. 45, and reprinted in 1 D. Chip. 44, decided in 1790. Chief Justipe Chipman there said : “ The provision made by law for the relief of the poor is a charitable provision. To consider it in any other light detracts much from the benevolence of the law.” In Deer Isle v. Eaton, 12 Mass. 328, the same view of the matter was taken by this court.
That a person whó has property may sometimes need relief from a town where he falls into distress cannot be doubted; and that the town where he has his settlement must reimburse the town that furnishes the relief was decided in Sturbridge v. Holland, 11 Pick. 459.
In this case the rule of law operates hardly. But there is no danger that the rule will often work injustice.. In almost all cases where relief is furnished by a town to persons who hay property not at their immediate command, we cannot help believing that they would be disposed to indemnify the town. And if hidden or unknown property of a person who has *518received support should be discovered after his death, it is to be hoped that those to whom such property legally belongs would not often insist on holding it.

Claim disallowed.